Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action replaces the Non-Final rejection mailed on Aug. 31, 2022 by adding double patenting rejections, which were inadvertently left off.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34, 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 23 and 28 of U.S. Patent No. 10,698,322. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 34, claim 7 of the patent is directed to a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a processor system, configured to cause the processor system to at least: obtain an asymmetric deformation of a physical target determined using a measured parameter of radiation redirected by the target; and determine, based on the asymmetric deformation, a property of a measurement beam to optically measure the target or another target that is least sensitive to change in a target formation parameter associated with the target or the other target (determining “a property of a measurement beam to optically measure the target or another target that is least sensitive to change in a target formation parameter associated with the target or the other target”).
Regarding claim 40, claim 23 of the patent is directed to non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a processor system, configured to cause the processor system to at least: obtain an asymmetric deformation of a target determined from a measured value of the target; and perform a computer simulation of optical measurement of the target to determine a value of an asymmetry parameter associated with the determined asymmetric deformation (“determine a value of an asymmetry parameter associated with the determined asymmetric deformation”).
Regarding claim 50, claim 28 of the patent is directed to a method to perform computer simulation of optical measurement of a target to determine a value of an asymmetry parameter associated with an asymmetric deformation of the target determined from measured values of the target (“optical measurement of a target to determine a value of an asymmetry parameter associated with an asymmetric deformation of the target ”); and analyze a sensitivity of the asymmetry parameter to change in a target formation parameter associated with the target (“analyzing a sensitivity of the asymmetry parameter to change in a target formation parameter associated with the target”), wherein the analyzing involves performance of computer simulation.  Although the claim of the patent is not directed to a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a processor system, in order to perform the simulations of claim 28, it would have been obvious to one of ordinary skill in the art to provide a non-transitory computer program product comprising machine-readable instructions to be executed by a processor system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-41, 43-46, 48-50, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Den Boef et al. (Den Boef) (2012/0013881).
	Regarding claim 34, Den Boef discloses a non-transitory computer program product comprising machine-readable instructions therein (para 0016, 0126, Fig. 7-10), the instructions, upon execution by a processor system, configured to cause the processor system to at least: obtain an asymmetric deformation of a physical target determined using a measured parameter of radiation redirected by the target (706, para 0088, “process-induced asymmetric distortion”, para 0109-0113); and determine, based on the asymmetric deformation, a property of a measurement beam to optically measure the target or another target that is least sensitive to change in a target formation parameter associated with the target or the other target (para 0115, “low sensitivity”).
Regarding claim 35, Den Boef discloses wherein the asymmetric deformation comprises a positional offset, due to the asymmetry, of a measurement using the target or the other target (Fig. 8, para 0103-0105) or comprises a scale factor relating a positional offset, due to the asymmetry, of a measurement using the target or the other target to a process-dependent scale factor offset, due to the asymmetry, of measurement using the target or the other target.
Regarding claim 36, Den Boef discloses wherein the property of the measurement beam comprises wavelength and/or polarization of the measurement beam (para 0115).
Regarding claim 37, Den Boef discloses wherein the instructions are further configured to cause the processor system to redesign the target or other target or cause formation of the target or other target, based on the asymmetric deformation (para 0016, “modifying the model based on asymmetry”, para 0108, 0110-0114).
Regarding claim 38, Den Boef discloses wherein the instructions are further configured to cause the processor system to obtain measurements of the target or other target using the property of the measurement beam and correct, based on the asymmetric deformation, an overlay or alignment value of the target or other target determined from the measurement using the property of the measurement beam (para 0094-0098, “overlay correction”, para 0117).
Regarding claim 39, Den Boef discloses a system (Fig. 3, 4, 7-10) comprising: an inspection apparatus configured to provide a beam on a diffraction measurement target on a substrate and to detect radiation diffracted by the target to determine a parameter of a lithographic process; and the non-transitory computer program product of claim 34 (para 0109-0111).
	Regarding claim 40, Den Boef discloses a non-transitory computer program product comprising machine-readable instructions therein (para 0016, 0126, Fig. 7-10), the instructions, upon execution by a processor system, configured to cause the processor system to at least: obtain an asymmetric deformation of a target determined from a measured value of the target (706, para 0088, “process-induced asymmetric distortion”, para 0109-0113); and perform a computer simulation of optical measurement of the target to determine a value of an asymmetry parameter associated with the determined asymmetric deformation (Fig. 10, para 0109-0113).
Regarding claim 41, Den Boef discloses wherein the asymmetry parameter comprises a positional offset, due to the asymmetry, of a measurement using the target (Fig. 8, para 0103-0105).
Regarding claim 43, Den Boef discloses wherein the instructions configured to cause the processor system to obtain the asymmetric deformation are further configured to cause the processor system to evaluate values of overlay determined from measurement of the target (Fig. 10, para 0112-0114) or values of a process-dependent scale factor offset, due to the asymmetry, determined from measurement of the target, as a function of a parameter of the optical measurement to determine the asymmetric deformation.
Regarding claim 44, Den Boef discloses wherein the instructions are further configured to cause the processor system to analyze a sensitivity of the asymmetry parameter to change in a target formation parameter associated with the target (para 0115, low sensitivity to shape parameter variation).
Regarding claim 45, Den Boef discloses wherein the analysis of the sensitivity comprises determination of a value of a parameter of the optical measurement for a minimum value of the sensitivity of the asymmetry parameter to change in the target formation parameter (para 0115, “optimum wavelength and polarization”).
Regarding claim 46, Den Boef discloses wherein performance of the simulation comprises simulation of the optical measurement of overlying periodic structures set at a lateral shift of zero for a specified asymmetry (para 0092, “grating 730 is inserted and placed on the reconstructed process stack in such a way that the resist grating 730 is centered on top of the center 732 of the processed grating 722 (i.e., the overlay error is zero)”.
Regarding claim 48, Den Boef discloses wherein the instructions are further configured to cause the processor system to correct, based on the asymmetry parameter, an overlay or alignment value of the target determined from measurement of the target (para 0094-0098, “overlay correction”, para 0117).
Regarding claim 49, Den Boef discloses wherein the instructions are further configured to cause the processor system to redesign the target or cause formation of the target, based on the asymmetry parameter or asymmetric deformation (para 0016, “modifying the model based on asymmetry”, para 0108, 0110-0114).
Regarding claim 50, Den Boef discloses a non-transitory computer program product comprising machine-readable instructions therein (para 0016, 0126, Fig. 7-10), the instructions, upon execution by a processor system, configured to cause the processor system to at least: perform a computer simulation of optical measurement of a target to determine a value of an asymmetry parameter associated with an asymmetric deformation of the target determined from measured values of the target (Fig. 7-10, para 0088, 0109-0113); and analyze a sensitivity of the asymmetry parameter to change in a target formation parameter associated with the target (para 0115), wherein the analyzing involves performance of computer simulation (para 0109-0113).
Regarding claim 52, Den Boef discloses wherein the instructions are further configured to cause the processor system to determine a value of a parameter of the optical measurement for a minimum value of the sensitivity of the asymmetry parameter to change in the target formation parameter (para 0115, “optimum wavelength and polarization”).
Allowable Subject Matter
Claims 42, 47, 51 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ur-Rehman (2018/0216930) is cited to show the state of the art regarding asymmetric deformation of a physical target (para 0076) and sensitivity of the target to change in target formation parameter (para 0079).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	August 31, 2022
6: